COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 ALAN C. SPENCE AND ALMA                                            No. 08-17-00152-CV
 SPENCE,                                          §
                                                                      Appeal from the
                              Appellants,         §
                                                               County Court at Law No. 5
 V.                                               §
                                                                of El Paso County, Texas
 NATIONSTAR MORTGAGE, LLC,                        §
                                                                    (TC# 2017DCV0144)
                                Appellee.         §

                                  MEMORANDUM OPINION

       Appellants, Alan C. Spence and Alma Spence, are attempting to appeal from an order of

the trial court granting Appellee’s application for an expedited order allowing foreclosure under

TEX.R.CIV.P. 736. We dismiss the appeal for lack of jurisdiction.

       Rule 736 provides for an expedited order allowing the foreclosure of a lien listed in Rule

735. TEX.R.CIV.P. 736.1. Appellee filed an application for an expedited order under Rule 736

and the trial court granted it. Rule 736.8(c) provides:

       An order granting or denying the application is not subject to a motion for
       rehearing, new trial, bill of review, or appeal. Any challenge to a Rule 736 order
       must be made in a suit filed in a separate, independent, original proceeding in a
       court of competent jurisdiction.

TEX.R.CIV.P. 736.8(c).
The Clerk of the Court notified Appellants that the Court intended to dismiss the appeal for lack

of jurisdiction because the order is not appealable. Appellants filed a response, but they have not

shown that Rule 736.8(c) is inapplicable. Finding that the order is not appealable, we dismiss the

appeal for lack of jurisdiction.


July 26, 2017
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-